Citation Nr: 0623460	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-04 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel






INTRODUCTION

The veteran had active duty service from March 1961 to March 
1964 and from September 1965 to December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In a communication which was received at the RO in June 2004, 
the veteran indicated that he was in receipt of Social 
Security disability benefits.  It is not apparent to the 
Board if all the records upon which the Social Security 
decision was based have been associated with the claims file.  
The Court in Murincsak v. Derwinski, 2 Vet.App. 363 (1992), 
stated that the VA's duty to assist specifically includes 
requesting information from other federal departments or 
agencies pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
Thus, the documents from SSA pertaining to the veteran's 
claims, including any medical records that SSA has regarding 
the veteran, should be associated with the claims file for 
review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

2.  After conducting any additional 
indicated development, the RO should 
review the claims files, to include all 
evidence received since the most recent 
supplemental statement of the case, and 
determine if entitlement to service 
connection for PTSD is warranted.  If the 
benefit remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


